  Case 19-34574-KRH             Doc 326       Filed 01/27/20 Entered 01/27/20 16:44:56                     Desc Main
                                             Document     Page 1 of 4




                                  UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF VIRGINIA
                                           Richmond Division

    In re:                                                                 Case No.
                                      1
               LeClairRyan PLLC,                                           19-34574-KRH

               Debtor                                                      Chapter
                                                                           7


                             TRUSTEE’S RESPONSE TO MOTION FOR
                          LIMITED RELIEF FROM THE AUTOMATIC STAY

             Lynn L. Tavenner, Trustee, and not individually but solely in her capacity as the Chapter

    7 trustee (in such capacity, the “Trustee”) of the bankruptcy estate (the “Estate”) of LeClairRyan

    PLLC (“LeClairRyan” and/or the “Debtor”), in the above-referenced Chapter 7 case (the “Case”)

    hereby files this response (the “Response”) to the Motion for Limited Relief from the Automatic

    Stay (the “Motion for Relief”), ECF No. 287, filed by Petersburg Regency LLC (“PRL”) and

    Robert Harmon (“Harmon” and together with PRL, “Movants”) and, in support thereof, states as

    follows:

                                                      Background

             1.      On September 3, 2019 (the “Petition Date”), the Debtor filed for relief under

    Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy



    1
      The principal address of the Debtor as of the Petition Date was 4405 Cox Road, Glen Allen, Virginia 23060, and the
    last four digits of the Debtor’s federal tax identification number are 2451.


Paula S. Beran, Esquire (Va. Bar No. 34679)
David N. Tabakin, Esquire (Va. Bar No. 82709)
Tavenner & Beran, PLC
20 North Eighth Street, Second Floor
Richmond, Virginia 23219
Telephone: (804) 783-8300
Telecopy: (804) 783-0178

    Counsel for Lynn L. Tavenner, Chapter 7 Trustee
Case 19-34574-KRH          Doc 326    Filed 01/27/20 Entered 01/27/20 16:44:56           Desc Main
                                     Document     Page 2 of 4




 Code”). Pursuant to §§ 1007 and 1108 of the Bankruptcy Code, the Debtor operated as a debtor-

 in-possession.

        2.        On September 12, 2019, the United States Trustee filed its Motion to Convert Case

 to Chapter 7 (the “Motion to Convert”) and notice thereof. ECF No. 61. At a hearing on

 September 26, 2019, the Court denied the Motion to Convert. Per agreement between the Debtor,

 the United States Trustee, and ABL Alliance, LLLP, the Debtor’s Case was converted to a case

 under Chapter 7 of the Bankruptcy Code on October 4, 2019.

        3.        Upon conversion, Lynn L. Tavenner was appointed interim trustee, and no trustee

 having been elected at the meeting of creditors, she continues to serve as trustee.

        4.        On November 19, 2019, PRL filed proof of claim 20 (the “Proof of Claim”) in the

 amount of “$28,000,000.00+.” (the “Claim Amount”) See Claim 20. The purported basis of the

 Proof of Claim is the Petersburg Lawsuit (as defined in the Motion for Relief).

        5.        On November 21, 2019, the Movants filed their Motion for Relief. On November

 22, 2019, Movants filed their Corrected Statement Motion for Limited Relief from the Automatic

 Stay (with the Motion for Relief, the “Motion for Relief”).

        6.        In the Motion for Relief, Movants seek “relief for the sole purpose of permitting

 the Plaintiffs in the Petersburg Lawsuit to reduce those claims to either settlement or judgment,

 and then to permit the Plaintiffs to seek recovery of those amounts from any applicable insurance

 coverage the Debtor may have.” Motion for Relief at ⁋ 12.

                                              Response

        7.        The Trustee does not object to the relief sought in the Motion for Relief provided

 the same does not impact the Estate or property thereof. In other instances, the Trustee has



                                                  2
Case 19-34574-KRH        Doc 326     Filed 01/27/20 Entered 01/27/20 16:44:56               Desc Main
                                    Document     Page 3 of 4




 consented to relief from the automatic stay provided that (i) the relief sought would require no

 significant expense from the Estate and (ii) movant agreed to reasonable language in a consent

 order addressing the Trustee’s concerns related to the same.

        8.      In this instance, paragraphs 4 and 5 of the proposed Order Granting Motion for

 Limited Relief from the Automatic Stay (the “Proposed Order”), ECF No. 287-1, attached to the

 Motion for Relief provide as follows:

        4.       Notwithstanding anything to the contrary herein or in the Motion, (a) the
        relief granted herein shall not alter, impair, and/or otherwise impact property of the
        Estate; (b) the Estate shall not be required to incur any significant additional costs
        or expenses as it relates to the relief granted herein; and (c) neither the Trustee nor
        the Estate shall have any future obligation of any sort with respect to the settlement
        of the Petersburg Litigation absent further order of this Court.

        5.     In the event the Plaintiffs are unable to recover the full amount they are
        owed as a result of the resolution of the claims asserted in the Petersburg Litigation
        from sources other than property of the Estate, and to the extent the Plaintiffs desire
        to pursue additional amounts from the Estate, the Plaintiffs shall pursue any such
        claims only in accordance with the claims procedures established in this case for
        general unsecured creditors.

        9.      Unfortunately, the language at paragraph 5 is problematic in this instance given the

 large size of the Claim Amount asserted in the Proof of Claim. Said amount could significantly

 impact potential distributions to other creditors in the Bankruptcy Case. Accordingly, if Movants

 desire to retain the Proof of Claim and seek recovery from the Estate, the Proof of Claim is more

 appropriately addressed under this Court’s jurisdiction through the claims allowance process, and

 the Motion for Relief should be denied.

        WHEREFORE, the Trustee respectfully requests the that Court not grant the relief

 requested in the Motion for Relief.




                                                  3
Case 19-34574-KRH        Doc 326     Filed 01/27/20 Entered 01/27/20 16:44:56             Desc Main
                                    Document     Page 4 of 4




                                        Respectfully submitted,

                                        LYNN L. TAVENNER, CHAPTER 7 TRUSTEE

  Dated: January 23, 2020               By: /s/ David N. Tabakin
  Richmond, Virginia                    Paula S. Beran, Esquire (VSB No. 34679)
                                        PBeran@TB-LawFirm.com
                                        David N. Tabakin, Esquire (VSB No. 82709)
                                        DTabakin@TB-LawFirm.com
                                        Tavenner & Beran, PLC
                                        20 North 8th Street
                                        Richmond, Virginia 23219
                                        Telephone: (804) 783-8300
                                        Telecopier: (804) 783-0178

                                                Counsel for Lynn L. Tavenner, Chapter 7 Trustee


                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 23rd day of January 2020, a true copy of the foregoing Trustee’s
 Response was sent by electronic delivery to:

 Shannon F. Pecoraro, Esquire
 Office of the United States Trustee
 701 East Broad Street, Room 4304
 Richmond, Virginia 23219

 MICHAEL WILSON PLC
 Michael G. Wilson, Esquire
 PO Box 6330
 Glen Allen, VA 23058
 mike@mgwilsonlaw.com
       Counsel to Movants

                                               /s/ David N. Tabakin
                                               David N. Tabakin, Esquire
                                               Counsel for Lynn L. Tavenner, Chapter 7 Trustee




                                                  4
